Case 2:20-cv-00568-RCY-DEM Document 12 Filed 06/17/21 Page 1 of 15 PageID# 284




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division

                                              )
 ROBERT RHYNE, II, et al.,                    )
     Plaintiffs,                              )
                                              )
                v.                            )               Civil Action No. 2:20cv568 (RCY)
                                              )
 MARTIANCRAFT, LLC,                           )
     Defendant.                               )
                                              )
                                  MEMORANDUM OPINION
        This matter is before the Court on Plaintiffs’ Motion to Remand and to Stay Briefing

 Schedule for Defendant’s Motion to Dismiss (ECF No. 4). Robert Rhyne, II, Joseph Keeley, and

 Melissa Rhyne (“Plaintiffs”) bring this action against MartianCraft, LLC (“MartianCraft” or

 “Defendant”) seeking declaratory and injunctive relief. Defendant removed this case to federal

 court, and Plaintiffs move to remand the action to the Norfolk Circuit Court. The motion has been

 fully briefed, and the Court dispenses with oral argument because the facts and legal contentions

 are adequately presented in the materials before the Court, and oral argument would not aid in the

 decisional process. E.D. Va. Loc. Civ. R. 7(J). For the reasons stated below, the Motion to Remand

 will be denied, and the Motion to Stay Briefing Schedule will be denied as moot.

                                       I. BACKGROUND

        This is a lawsuit for declaratory and other equitable relief, brought by three individuals

 who are or were affiliated with a Virginia-based software development company, MartianCraft,

 LLC, against MartianCraft. The parties have been engaged in a protracted legal dispute since 2017

 over control of the company and related damages that has played out before the Richmond Circuit

 Court and the Supreme Court of Virginia. In the instant action, filed in the Norfolk Circuit Court,

 the Plaintiffs raise five claims for equitable relief: (1) a declaratory judgment, based on

                                                  1
Case 2:20-cv-00568-RCY-DEM Document 12 Filed 06/17/21 Page 2 of 15 PageID# 285




 MartianCraft’s Operating Agreement, that the Plaintiffs are entitled to indemnification by

 MartianCraft for their legal fees in the Richmond Circuit Court action (allegedly worth hundreds

 of thousands of dollars); (2) a declaratory judgment that, under the Operating Agreement, they

 cannot be held liable for damages claimed in the Richmond Circuit Court lawsuit; (3) access to

 records and information from MartianCraft; (4) a calculation of their membership interests and a

 determination that prior dilutions of their membership interests were wrongful; and (5) an

 accounting of MartianCraft’s finances, records, and activities, with fourteen specific categories of

 information requested. (Compl., ECF No. 1-2 at 14-27.) 1

            MartianCraft is a software development company that was formed in 2010 by Plaintiff

 Robert Rhyne, II (“R. Rhyne”) and two other individuals who later transferred their interests in

 the company. (Id. ¶¶ 1-3, 16.) MartianCraft entered into a Plan of Merger with Empirical

 Development LLC, a company owned by Kyle Richter and Marcus Zarra, on February 3, 2014.

 (Id. ¶¶ 5-6.) Plaintiffs contend that this merger was never actualized in accordance with the terms

 of the Plan of Merger, and that subsequently, in September 2014, an Operating Agreement was

 entered into on behalf of MartianCraft that included Richter, R. Rhyne, Zarra, and one of the

 original MartianCraft members, along with a few other signatories. (Id. ¶¶ 9, 12-15.)

            A dispute among members of MartianCraft apparently arose by 2017. MartianCraft claims

 that all members except for Richter had resigned from the board by the fall of 2017, and then those

 resigned members, including Plaintiff R. Rhyne, “attempted to forcibly take control of the

 Company.” (Mem. Opp’n Mot. Remand, ECF No. 7 at 4 n. 4.) On November 8, 2017, R. Rhyne

 and another purported member, Nathan Eror, executed a written Consent of Members in Lieu of

 Meeting (“First Consent”) that sought to remove Richter as CEO of the company and as a member



 1
     The Court employs the pagination assigned by the CM/ECF docketing system for citations to the parties' submissions.

                                                             2
Case 2:20-cv-00568-RCY-DEM Document 12 Filed 06/17/21 Page 3 of 15 PageID# 286




 of the board. (Compl. ¶¶ 17-18.) Under this purported Consent, Plaintiffs Melissa Rhyne (“M.

 Rhyne”) and Joseph Keeley (“Keeley”) were brought into the company, with Melissa Rhyne to

 serve as a manager and member of the board, and Keeley to serve as Chief Technology Officer.

 (Id. ¶ 18.) On May 23, 2018, four purported members—Plaintiffs Robert and Melissa Rhyne,

 along with Eror and Nick Keppol—executed a second Consent of Members in Lieu of Meeting

 (“Second Consent”), which again purported to remove Richter as CEO and board member and add

 Keeley and Keppol as members. (Id. ¶ 19.)

        Meanwhile, in December 2017, MartianCraft, acting through its purported members after

 the First Consent, filed a lawsuit against Richter in Richmond Circuit Court based on alleged “acts

 of misfeasance and malfeasance.” (Id. ¶ 22.) Richter responded by challenging the authority of

 these members and filing a counterclaim against them. (Id. ¶¶ 22-23.) Then, on June 25, 2018,

 Richter, claiming to be the sole remaining member on the MartianCraft Board of Directors,

 executed a Written Consent (“Richter Consent”) that purported to dissociate R. Rhyne, Keeley,

 and others as members of MartianCraft. (Mem. Opp’n Mot. Remand at 5.) Significant legal

 wrangling ensued, including rulings from the Richmond Circuit Court and the Supreme Court of

 Virginia. (See Compl. ¶¶ 22-34.) Crucially, these state courts largely ruled in favor of Richter on

 his claim to be the rightful board member and manager of MartianCraft, and it was determined

 that he successfully dissociated the others, including Plaintiffs R. Rhyne and Keeley, from

 membership. (See id. ¶¶ 27-30; Mem. Opp’n Mot. Remand at 5; Not. Removal Ex. E, ECF No. 1-

 6; Not. Removal Ex. F, ECF No. 1-7.) The parties are still litigating various claims and

 counterclaims in Richmond Circuit Court.

        Crucial to the instant Motion, Judge Marchant, who is overseeing the Richmond Circuit

 Court litigation, ruled that the Richter Consent issued on June 25, 2018, was valid under the



                                                 3
Case 2:20-cv-00568-RCY-DEM Document 12 Filed 06/17/21 Page 4 of 15 PageID# 287




 MartianCraft Operating Agreement because Richter was the only MartianCraft board member at

 that time. (Not. Removal Ex. E.) Accordingly, Judge Marchant ruled that the Richter Consent left

 Richter as “the sole remaining CEO, manager, and director, and only remaining member with any

 management authority . . . .” (Not. Removal Ex. F at 4.) Thus, “Robert Rhyne, II, Joseph Keeley,

 and Nicholas Keppol continue to hold an ownership interest, but not management authority, and

 shall have the same rights as an assignee of the membership interest would have under Subsection

 A of § 13.1-1309 of the Virginia Code.” (Id.) Judge Marchant reiterated this ultimate conclusion

 after the Supreme Court of Virginia remanded the case to him for further consideration. (Not.

 Removal Ex. G, ECF No. 1-8.)

        The June 25, 2018 Richter Consent provided in part that, “[t]he following members are

 removed as Members of the Company and shall have no further rights to participate in the

 management and affairs of the Company. a) Robert Rhyne II, b) Nathan Eror, c) Joseph Keeley,

 d) Nick Keppol.” (Not. Removal Ex. C, ECF No. 1-4 at 2.) As did Judge Marchant’s opinion and

 order, the Richter Consent clarified that the dissociation of these members “shall not affect the

 respective membership interest held by such member or the former member’s successor in interest.

 The former member or successor in interest shall continue to hold a membership interest and shall

 have the same rights as an assignee of the membership interest would have under subsection A of

 § 13.1-1039 of the Virginia Code, as amended.” (Id.)

        The instant claim was first filed by Plaintiffs R. Rhyne, Joseph Keeley, and M. Rhyne in

 Norfolk Circuit Court, and MartianCraft was served with the Summons and Complaint on October

 16, 2020. (Not. Removal, ECF No. 1 ¶ 1; ECF No. 1-2.) On November 13, 2020, MartianCraft

 removed the case to federal court, claiming that this Court has diversity jurisdiction over the action

 because the amount in controversy exceeds $75,000 and the parties are completely diverse. (Not.



                                                   4
Case 2:20-cv-00568-RCY-DEM Document 12 Filed 06/17/21 Page 5 of 15 PageID# 288




 Removal ¶¶ 6-11.) Defendant asserts that Plaintiffs R. Rhyne and M. Rhyne are California citizens

 and Plaintiff Keeley is a Colorado citizen. (Id. ¶ 8.) MartianCraft further asserts that it is an

 Alaska citizen, based on the citizenship of its sole member, Kyle Richter. (Id. ¶¶ 9-10.)

         On November 22, 2020, the Plaintiffs filed the instant Motion to Remand and to Stay

 Briefing Schedule for Defendant’s Motion to Dismiss. (ECF No. 4.) The Plaintiffs claim that

 because they are still “members” of MartianCraft for purposes of diversity jurisdiction, there is not

 complete diversity of citizenship because they have the same citizenship as the Defendant,

 MartianCraft, LLC. (Mem. Supp. Mot. Remand, ECF No. 5 at 1-2.) Accordingly, they seek to

 have the case remanded to Norfolk Circuit Court. On November 23, the Court entered an Order

 that denied Defendant’s request to consider its state court demurrer as a motion to dismiss under

 Rule 12 and stayed the filing of responsive pleadings until a ruling on the Motion to Remand.

 (ECF No. 6.) This ruling mooted the Plaintiffs’ request to stay briefing on the Defendant’s motion

 to dismiss until the jurisdictional issue is decided.

                                     II. MOTION TO REMAND

         This Motion raises a distinct issue: does the dissociation of an LLC’s members pursuant to

 Virginia law remove those members from the LLC for purposes of federal diversity jurisdiction?

 If the Plaintiffs R. Rhyne and Keeley are still “members” of MartianCraft, they would have the

 same citizenship as Defendant MartianCraft, complete diversity would not be present, and this

 Court would not have subject matter jurisdiction. The Defendant argues that once Robert Rhyne,

 II and Joseph Keeley were removed as members under the Richter Consent, they no longer counted

 towards MartianCraft’s citizenship for purposes of federal jurisdiction. Plaintiffs counter that

 because R. Rhyne and Keeley retain “membership interests” in MartianCraft, they still count




                                                    5
Case 2:20-cv-00568-RCY-DEM Document 12 Filed 06/17/21 Page 6 of 15 PageID# 289




 toward the citizenship of MartianCraft, whose citizenship is determined based on the citizenship

 of its “members.”

 A. Legal Standard

        Federal courts are courts of limited subject matter jurisdiction. The grounds for federal

 diversity jurisdiction over a state court suit raising state law claims are set forth in 28 U.S.C. §

 1332, which contains two key requirements: (1) that the amount in controversy exceeds $75,000,

 and (2) that the lawsuit is between “citizens of different States” (or foreign states or subjects). A

 Defendant may remove a civil action from state court to federal court if the federal court would

 have “original jurisdiction” over the action, that is, if the action could have been brought in federal

 court in the first place. 28 U.S.C. § 1441(a).

        “Removal of civil cases to federal court is an infringement on state sovereignty.

 Consequently, the statutory provisions regulating removal must be strictly applied.” Adams v.

 Aero Services Int’l, Inc., 657 F. Supp. 519, 521 (E.D. Va. 1987) (citing Shamrock Oil & Gas Corp.

 v. Sheets, 313 U.S. 100 (1941)). “The burden of establishing federal jurisdiction is placed upon

 the party seeking removal.” Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th

 Cir. 1994) (citation omitted).      “Because removal jurisdiction raises significant federalism

 concerns, we must strictly construe removal jurisdiction.” Id. (citation omitted). “If federal

 jurisdiction is doubtful, a remand is necessary.” Id. (citation omitted).

        A party seeking removal based upon diversity jurisdiction must plead facts to “show that

 there is ‘complete diversity’ among all parties, such that no party has the same citizenship as any

 party on the other side.” Reid v. The Wailers, 606 F. Supp. 2d 627, 629 (E.D. Va. 2009) (citing 28

 U.S.C. § 1332(a); Baltimore Cty. v. Cigna Healthcare, 238 Fed. Appx. 914, 920 (4th Cir. 2007)

 (unpublished)).



                                                   6
Case 2:20-cv-00568-RCY-DEM Document 12 Filed 06/17/21 Page 7 of 15 PageID# 290




 B. Citizenship of Limited Liability Companies

        The United States Supreme Court has held that while the citizenship of a corporation is

 determined by its state of incorporation and where it has its principal place of business, the

 citizenship of an artificial entity other than a corporation is that of its members. See Carden v.

 Arkoma Assocs., 494 U.S. 185, 195–96 (1990). This distinction stems from the fact that Congress

 created a special citizenship test for corporations, set forth in 28 U.S.C. § 1332(c)(1), but has not

 seen fit to extend that special test to limited liability companies, limited partnerships, or any other

 artificial entity. Id. at 196–97. Therefore, as clarified by the Supreme Court in the Americold

 Realty Trust v. ConAgra Foods, Inc., while a corporation enjoys a Congressional “grant of

 citizenship” where it is incorporated and where its principal place of business sits, all other

 unincorporated entities are subject to the Supreme Court’s “oft-repeated rule that diversity

 jurisdiction in a suit by or against [an unincorporated] entity depends on the citizenship of all [its]

 members.” 577 U.S. 378, 381 (2016) (quoting Carden, 494 U.S. at 195–96 (1990) (alteration in

 original) (internal quotations omitted)). “While humans and corporations can assert their own

 citizenship, other entities take the citizenship of their members.” Id. at 379. The Court has

 explained that “it is up to Congress if it wishes to incorporate other entities into 28 U.S.C. §

 1332(c)’s special jurisdictional rule.” Id. at 384.

        The Fourth Circuit has extended this rule to limited liability companies (LLCs). “For

 purposes of diversity jurisdiction, the citizenship of a limited liability company [] is determined

 by the citizenship of all of its members . . . .” Cent. W. Va. Energy Co. v. Mountain State Carbon,

 LLC, 636 F.3d 101, 103 (4th Cir. 2011) (citing Gen. Tech. Applications, Inc. v. Exro Ltda, 388

 F.3d 114, 121 (4th Cir. 2004)).




                                                   7
Case 2:20-cv-00568-RCY-DEM Document 12 Filed 06/17/21 Page 8 of 15 PageID# 291




        Despite the existence of a clear general rule regarding how to determine an unincorporated

 association’s citizenship—the association’s members—the Supreme Court has yet to explicitly

 define who (or what) qualifies as a “member” for jurisdictional purposes. See Americold, 577 U.S.

 at 381; 13F Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 3630.1

 (3d ed. 2021). However, the Supreme Court and federal district courts have left some clues.

        i. Recent Supreme Court Cases: Carden and Americold

        Two of the Supreme Court’s more recent decisions on non-corporate citizenship are

 instructive as to the definition of a “member” for purposes of diversity jurisdiction: Carden v.

 Arkoma Associates, 494 U.S. 185 (1990), and Americold Realty Trust v. ConAgra Foods, Inc., 577

 U.S. 378 (2016).

        In Carden, the Supreme Court held that the citizenship of a limited partnership is based on

 the citizenships of all of its members, to include both general partners with control over the entity

 and limited partners who are effectively passive investors. 494 U.S. at 186, 195-96. In so holding,

 the Court rejected the argument that limited partners’ citizenships should not be considered

 because they do not exercise any control over the entity. Id. at 192. The Court explained:

        [W]e reject the contention that to determine, for diversity purposes, the citizenship
        of an artificial entity, the court may consult the citizenship of less than all of the
        entity's members. We adhere to our oft-repeated rule that diversity jurisdiction in a
        suit by or against the entity depends on the citizenship of ‘all the members,’ . . .
        ‘the several persons composing such association,’ . . . ‘each of its members’ . . . .

 Id. at 195-96 (quoting prior Supreme Court opinions, citations omitted).

        The Court went on to say:

        Which [artificial entities are] entitled to be considered a ‘citizen’ for diversity
        purposes, and which of their members' citizenship is to be consulted, are questions
        more readily resolved by legislative prescription than by legal reasoning, and
        questions whose complexity is particularly unwelcome at the threshold stage of
        determining whether a court has jurisdiction.



                                                  8
Case 2:20-cv-00568-RCY-DEM Document 12 Filed 06/17/21 Page 9 of 15 PageID# 292




 Id. at 197.

         In Americold, the Court held that a Maryland real estate investment trust’s (“REIT’s”)

 citizenship is based upon the citizenships of its shareholders. 577 U.S. at 382. The Court

 acknowledged that, “[d]espite our oft-repetition of the rule linking unincorporated entities with

 their ‘members,’ we have never expressly defined the term.” Id. at 381. Then, the Court noted

 that in Carden, it “equated an association's members with its owners or the several persons

 composing such association.” Id. (citing Carden, 494 U.S. at 196) (internal quotation marks and

 citation omitted). The Court then cited additional precedents in which it applied “this principle

 with reference to specific States’ laws . . . .” Id. at 381-82 (citations omitted).

         The Court’s analysis of the specific question of the Maryland REIT’s membership is

 instructive. The Court explained, “[n]othing in the record designates who Americold's members

 are. But Maryland law provides an answer.” Id. at 382. The Court proceeded to analyze the

 Maryland REIT statute, mining the law for the definition of the entity and the way in which the

 statute described the various individuals with interests in the entity. Id. Ultimately, based on the

 statute’s focus on shareholders and the way in which the shareholders’ interests in the entity were

 defined, the Court concluded that the REIT’s shareholders should be considered “members” for

 purposes of diversity jurisdiction. Id. This suggests that the state statutory definitions play a key

 role in determining the identity of “members” for federal jurisdictional purposes.

         ii. District Court Opinions

         Neither the Fourth Circuit nor other judges in the Eastern District of Virginia have

 addressed the impact of an LLC member’s dissociation on the LLC’s citizenship for jurisdictional

 purposes. However, a number of federal district courts across the country have considered the

 issue. Many of those courts have looked to the law of the state in which the LLC is organized to



                                                    9
Case 2:20-cv-00568-RCY-DEM Document 12 Filed 06/17/21 Page 10 of 15 PageID# 293




  determine who qualifies as a “member.” See, e.g., Salameno v. Rawlings, 2020 WL 9256545

  (S.D.N.Y. 2020) (R. & R.), adopted, 2021 WL 1085521 (S.D.N.Y. 2021); Estate of Harris v.

  Abbott Acquisition Company, LLC, 2017 WL 3608138 (W.D. Pa. 2017).

         In InteliClear, LLC v. Victor, a case from the District of Connecticut cited by the

  Defendant, Judge Arterton assumed that the dissociation of an LLC member involved in litigation

  against the LLC extinguished this jurisdictional problem. 2016 WL 5746349, *5 (D. Conn. 2016)

  (“if Plaintiff is correct that Defendant has been properly dissociated, the Court has jurisdiction

  under 28 U.S.C. § 1332 because Defendant and InteliClear would be citizens of different states,

  leaving complete diversity intact.”) Moreover, numerous federal courts from across the country

  have made clear that their conclusion about whether dissociation terminates LLC membership for

  diversity purposes is rooted in state law.

         In Dumann Realty, LLC v. Faust, Judge Oetken explained, “[t]he question of whose

  citizenship constitutes part of the LLC's citizenship is ultimately governed by the law of the state

  of incorporation.” 2013 WL 30672, *3 (S.D.N.Y. 2013) (citing CR Holding Company, LLP v.

  Campbell, 2011 WL 2357649, at *3 (D. Kan. June 3, 2011)). This approach of looking to the state

  law to determine the impact of dissociation on jurisdictional membership is not unique. See Estate

  of Harris v. Abbott Acquisition Company, LLC, 2017 WL 3608138 (W.D. Pa. 2017) (looking to

  state law and the LLC’s operating agreement); Lincoln Provision, Inc. v. Puretz, 2013 WL

  6263475 (D. Neb. 2013), rev’d on other grounds, 775 F.3d 1011 (8th Cir. 2015) (looking to Illinois

  LLC law regarding dissociation).

         Applying this analytical approach to the case at bar hastens a review of the membership

  and dissociation provisions of the Virginia LLC Act.




                                                  10
Case 2:20-cv-00568-RCY-DEM Document 12 Filed 06/17/21 Page 11 of 15 PageID# 294




         iii. Analyzing the Virginia LLC Act

         A statutory analysis of the Virginia Limited Liability Company Act (“Virginia LLC Act”),

  Va. Code § 13.1-1000, et seq., strongly suggests that dissociation terminates an LLC member’s

  “membership” in the LLC, though an economic “membership interest” typically survives.

         The statute defines “Member” as “a person that has been admitted to membership in a

  limited liability company . . . and that has not ceased to be a member.” Va. Code § 13.1-1002.

  The statute does not define “dissociation,” but the operation of the statute suggests that this process

  is what triggers an individual “ceas[ing] to be a member.”

         The Virginia LLC Act describes “Events causing member’s dissociation” as follows:

         Except as otherwise provided in the articles of organization or an operating
         agreement, a member is dissociated from a limited liability company upon the
         occurrence of any of the following events:
                ...
                2. An event agreed to in the articles of organization or an operating
                agreement as causing the member’s dissociation;
                3. The member's expulsion pursuant to the articles of organization or an
                operating agreement; . . . .

  Va. Code § 13.1-1040.1.

         The statute makes clear, however, that unless the LLC’s articles of organization or

  operating agreement provide otherwise, “the dissociation of a member shall not affect the

  membership interest held by the dissociated member or the former member's successor in interest.”

  Va. Code § 13.1-1040.2. Using the term “former member” to describe the dissociated individual,

  the statute then explains that the default rule is that the individual “shall continue to hold a

  membership interest and shall have the same rights that an assignee of the membership interest

  would have under subsection A of § 13.1-1039.” Id.

         Turning, then, to the rights of an assignee of an interest (which are the same rights as held

  by a dissociated member), the statute explains that the interest “does not entitle the assignee to

                                                    11
Case 2:20-cv-00568-RCY-DEM Document 12 Filed 06/17/21 Page 12 of 15 PageID# 295




  participate in the management and affairs of the limited liability company or to become or to

  exercise any rights of a member.” Va. Code § 13.1-1039. Rather, unless otherwise provided in

  the articles of organization or operating agreement, the individual only has the right to “any share

  of profits and losses and distributions to which the assignor would be entitled.” Id. The Act

  presumes that an “assignee” of a membership interest is not a “member” of the LLC. The statute

  explains that, unless otherwise provided in the articles of organization or operating agreement, the

  individual:

         may become a member only by the consent of a majority of the member-managers
         (other than the assignor member) of a manager-managed limited liability company
         of which one or more members is a manager, or by a majority vote of the members
         (other than the assignor member) of any other limited liability company.

  Va. Code § 13.1-1040.

         Therefore, statutory analysis suggests that under the Virginia LLC Act, once a member is

  dissociated from the LLC, that individual is no longer a “member” of the LLC. This conclusion

  is supported by (1) the fact that the definition of a “member” excludes someone that “ceased to be

  a member”; (2) the statute’s references to dissociated members as a “former member[s]”; and (3)

  the statute’s default rule that a dissociated member has the same rights as an assignee of a

  membership interest, which individual is presumed not to be a “member.”

                                          III. DISCUSSION

         The dissociation of Plaintiffs R. Rhyne and Keeley terminated their memberships in

  MartianCraft for purposes of federal diversity jurisdiction.      Accordingly, there is complete

  diversity between the Plaintiffs and MartianCraft, and the Motion to Remand will be denied.

         There are a number of propositions underlying this Motion that are not seriously contested.

  The parties agree that the citizenship of an LLC is the same as the citizenship of each of its

  members. (Mem. Supp. Mot. Remand at 2-4; Mem. Opp’n Mot. Remand at 5.) The parties also

                                                  12
Case 2:20-cv-00568-RCY-DEM Document 12 Filed 06/17/21 Page 13 of 15 PageID# 296




  do not appear to contest that the Plaintiffs were dissociated from MartianCraft, but that they retain

  “membership interests” as defined by the Virginia Code. (See Mem. Supp. Mot. Remand at 4-5;

  Mem. Opp’n Mot. Remand at 3; Pl.’s Reply, ECF No. 9.) Thus, the parties have teed up the central

  issue in this Motion: whether, for purposes of federal diversity jurisdiction, a Virginia LLC takes

  on the citizenship of individuals who were dissociated as members of the LLC, but who retain

  “membership interests” in the entity.

         Supreme Court precedent and persuasive authority from federal district courts across the

  country strongly suggest that the meaning of a “member” of an association for jurisdictional

  purposes is determined with reference to state law. See Americold, 577 U.S. at 381-82; Dumann,

  2013 WL 30672, *3 (S.D.N.Y. 2013) (citation omitted). In the United States Supreme Court’s

  recent Americold opinion, the Court looked to Maryland law to “answer” the question of who

  counts as a “member” of a Maryland real estate investment trust for purposes of federal

  jurisdiction. 577 U.S. at 382. This approach makes sense. Artificial entities such as LLCs are

  predominately creatures of state law, so an analysis of their composition naturally begins with the

  state laws that authorize and define them. This is so even when the jurisdictional question is rooted

  in federal law.

         The Virginia LLC Act provides ample support for the conclusion that the dissociation of

  R. Rhyne and Keeley through the Richter Consent terminated each of their statuses as “members”

  of the LLC. The statute excludes those who “ceased to be a member” from the definition of a

  “member.” Va. Code § 13.1-1002. In describing the process through which individuals cease to

  become members—dissociation—the statute allows for dissociation when an event triggering

  dissociation described in the LLC’s articles of organization or operating agreement occurs,

  including expulsion. Va. Code § 13.1-1040.1. As the Richmond Circuit Court found, this is what



                                                   13
Case 2:20-cv-00568-RCY-DEM Document 12 Filed 06/17/21 Page 14 of 15 PageID# 297




  happened in the Richter Consent, which “removed” R. Rhyne and Keeley “as Members of the

  Company” pursuant to Section 8.3 of the MartianCraft Operating Agreement. 2 (Not. Removal Ex.

  C at 2; Not. Removal Ex. E at 5-7.) Therefore, a Virginia state court determined that R. Rhyne

  and Keeley ceased to be members of MartianCraft on June 25, 2018, and they were left with only

  “membership interests.” These membership interests, the Virginia LLC Act makes clear, do not

  confer the same rights that membership does. Indeed, the law indicates that an individual with a

  membership interest is not a “member” and would need to take additional steps to become one.

  Va. Code §§ 13.1-1040.2 (dissociated member has same rights as an assignee of a membership

  interest), 13.1-1039 (rights of assignee), 13.1-1040 (right of assignee to become member).

          Based on the above analysis, Robert Rhyne, II and Joseph Keeley are not currently

  “members” of MartianCraft for purposes of state law. The Court further finds that they are not

  “members” of MartianCraft for purposes of federal diversity jurisdiction. This conclusion should

  not be surprising: dissociation is the very process through which members of an LLC are removed

  and lose their status. Accordingly, MartianCraft does not take on Robert Rhyne, II’s or Joseph

  Keeley’s citizenship, and is only an Alaska citizen based on the citizenship of its sole member,

  Kyle Richter.      Because Plaintiffs collectively are citizens of California and Colorado and

  MartianCraft is a citizen of Alaska, (Not. Removal ¶ 8), complete diversity exists in this matter.

  The parties do not dispute that the amount in controversy, which includes hundreds of thousands

  of dollars of legal fees, exceeds $75,000. Accordingly, diversity jurisdiction under 28 U.S.C. §

  1332 is proper, and the Motion to Remand will be denied.




  2
   Section 8.3 of the MartianCraft Operating Agreement provides for removal of a member “by majority vote of the
  Board of Directors.” (ECF No. 7-1 at 14-15.)

                                                       14
Case 2:20-cv-00568-RCY-DEM Document 12 Filed 06/17/21 Page 15 of 15 PageID# 298




                                       IV. CONCLUSION

         For the reasons stated above, the Motion to Remand will be denied and the Motion to Stay

  Briefing Schedule will be denied as moot.

         An appropriate Order shall issue.

                                                                   /s/
                                                     Roderick C. Young
                                                     United States District Judge

  Richmond, Virginia
  Date: June 17, 2021




                                                15
